Citation Nr: 0834589	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-39 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss, left 
ear.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities.  

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.  

5.  Entitlement to an initial rating in excess of 30 percent 
for service-connected post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from May 1966 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied claims for service connection 
for hearing loss, left ear, tinnitus, and peripheral 
neuropathy of the bilateral upper extremities, and the 
bilateral lower extremities.  At that time, the RO also 
granted service connection for service-connected post-
traumatic stress disorder (PTSD), evaluated as 10 percent 
disabling.  

In November 2005, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Traveling 
Veterans Law Judge.  However, a "statement of accredited 
representative in appealed case" (VA Form 646), dated in 
August 2008, indicates that the veteran wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2007); 
see also "report of contact" (VA Form 119), dated in August 
2008.  Accordingly, the Board will proceed without further 
delay.  


FINDINGS OF FACT

1.  The veteran does not have left ear hearing loss, 
tinnitus, peripheral neuropathy of the bilateral upper 
extremities, or peripheral neuropathy of the bilateral lower 
extremities, as the result of his active military service.  

2.  The veteran's service-connected PTSD is shown to be 
productive of symptoms that include nightmares, depression, 
and sleep disturbance; his psychiatric disorder has not 
resulted in occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss, tinnitus, peripheral neuropathy of 
the bilateral upper extremities, and peripheral neuropathy of 
the bilateral lower extremities, were not incurred in or 
aggravated by the veteran's active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1137, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2007).  

2.  The schedular criteria for the assignment of an initial 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has left ear hearing loss, 
tinnitus, peripheral neuropathy of the bilateral upper 
extremities, and peripheral neuropathy of the bilateral lower 
extremities, as a result of his service.  The veteran argues 
that he has left ear hearing loss and tinnitus due to 
exposure to loud noises during service, to include 
participation in combat.  Specifically, he reports being in a 
convoy that was ambushed, during which time he was near a 
mine that exploded.  See veteran's letter, received in 
December 2004.  In addition, he has reported being exposed to 
loud noise during service pursuant to his duties as a 
mechanic, and in construction.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).  

The Board initially notes that the law provides that, in the 
case of any veteran who engaged in combat with the enemy in 
active service, satisfactory lay or other evidence of an 
injury incurred in service shall be accepted as sufficient 
proof of service incurrence of the injury if the evidence is 
consistent with circumstances of service and notwithstanding 
that there is no official record of service incurrence of the 
injury.  38 U.S.C.A. § 1154(b); see also VAOPGCPREC 12-99, 65 
Fed. Reg. 6256-6258 (2000).  

In this case, the veteran is shown to have served in Vietnam, 
and service connection is in effect for PTSD, which was 
essentially granted based on claims of participation in 
combat.  Under the circumstances, the Board finds that 
participation in combat is established and the veteran is 
entitled to the presumptions at 38 U.S.C.A. § 1154(b).  

Although the veteran is deemed to have participated in 
combat, the Court has held that 38 U.S.C.A. § 1154 does not 
alter the fundamental requirements of a diagnosis, and a 
medical nexus to service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Board further notes that service connection is currently 
in effect for disabilities that include right ear hearing 
loss.  Finally, the veteran's personnel record (DA Form 20) 
shows that his principal duties for the majority of his 
service involved working with power generators, or as a 
mechanic, or equipment repairman.  
 
Based on the above, the Board concedes that the veteran was 
exposed to loud noise during service. 

The veteran's service medical records include an entrance 
examination report, dated in May 1966, which contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
N/A
0
0
40
35

The service medical records do not show treatment for hearing 
loss, or tinnitus symptoms, or a diagnosis of hearing loss or 
tinnitus.  The veteran's separation examination report, dated 
in September 1970, shows that his ears, and drums, were 
clinically evaluated as normal, and it contains audiometric 
findings that revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
N/A
10
5
40
30

The post-service medical evidence consists of VA and non-VA 
treatment reports, dated between 2004 and 2005.  This 
evidence includes a VA audiometric examination report, dated 
in December 2004, which contains audiometric results showing 
that the veteran's left ear has hearing loss as defined at 
38 C.F.R. § 3.385.  
Specifically, the December 2004 VA report contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
N/A
15
70
70
60

With regard to the claim for left ear hearing loss, the 
veteran's May 1996 entrance report includes audiometric 
results which show that the auditory threshold for his left 
ear at 3,000 Hz was 40 decibels.  This shows that he had left 
ear hearing loss as defined at 38 C.F.R. § 3.385.  Therefore, 
the evidence is sufficient to show that the veteran had a 
preexisting left ear hearing loss, and that this disorder was 
"noted" upon entrance into service.  Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994).  Therefore, the presumption of 
soundness does not attach, and need not be rebutted.  See 
VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  

Temporary or intermittent flare- ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Crowe, 7 
Vet. App. at 247-48; Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The presumption of aggravation is applicable only if 
the pre-service disability underwent an increase in severity 
during service.  Id. at 296; see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The Board finds that the evidence in insufficient to show 
that the veteran's left ear hearing loss underwent an 
increase in disability during service.  In this regard, the 
only competent opinion is found in the December 2004 VA 
examination report, which shows that the examiner essentially 
concluded that a comparison of the veteran's entrance and 
separation examination report audiometric results "reveals 
essentially the same degree of hearing loss."  The examiner 
further concluded that hearing loss was less likely as not a 
result of noise exposure suffered while in the military.  The 
Board finds that this opinion is highly probative evidence 
against the claim, as it is shown to have been based on a 
review of the veteran's C-file, it cites to audiometric 
findings during service, and it is accompanied by a 
rationalized explanation, outweighing the veteran's 
contentions.   

The Board therefore finds that the veteran's pre-existing 
left ear hearing loss did not undergo an increase in 
disability during service.  As the disability underwent no 
increase in severity during service, aggravation may not be 
conceded, and the claim must be denied.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).  

With regard to the claim for tinnitus, the veteran was not 
treated for tinnitus during service, and there is no evidence 
of tinnitus in the veteran's separation examination report.  
Therefore, the claimed condition is not shown during service.  
38 C.F.R. § 3.303(a).  In addition, the earliest medical 
evidence of tinnitus is found in the December 2004 VA 
examination report.  This is approximately 33 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

Furthermore, there is no competent evidence to show or 
indicate that tinnitus is related to his service.  In this 
regard, the only competent opinion is found in the December 
2004 VA examination report, and this opinion weighs against 
the claim.  Specifically, this report shows that the examiner 
noted the veteran's complaints of monthly high-pitched 
tinnitus lasting less than 15 minutes, and that this 
"characterization is not typical of someone who may have 
been exposed to excessive amounts of noise."  He concluded 
that the veteran's tinnitus was less likely as not a result 
of noise exposure suffered while in the military.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With regard to the claims for peripheral neuropathy of the 
bilateral upper extremities, and peripheral neuropathy of the 
bilateral lower extremities, the veteran's service medical 
records show that between late 1969 and early 1970, he was 
treated for complaints of numbness and hypothesia, and a 
pulled arm muscle, in his upper arm after falling "while 
inebriated."  

The reports contain impressions of traction palsy brachial 
plexus, left side.  The veteran's separation examination 
report, dated in September 1970, shows that his upper 
extremities, and lower extremities, were clinically evaluated 
as normal, providing evidence against this claim.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 2004 and 2005.  This 
evidence includes VA reports, dated in 2005, which show that 
the veteran complained of pains in his hands, arms, back and 
legs.  There was no relevant diagnosis, providing evidence 
against this claim.  

The Board finds that the claims must be denied, as there is 
no competent evidence to show that the veteran has peripheral 
neuropathy of the upper extremities, or peripheral neuropathy 
of the lower extremities.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  

Furthermore, although the veteran is shown to have served in 
Vietnam, and is therefore presumed to have been exposed to 
Agent Orange, there is no competent evidence to show that he 
had acute or subacute peripheral neuropathy that was manifest 
to a degree of 10 percent or more within one year of service 
in the Republic of Vietnam.  Therefore, presumptive service 
connection is not warranted.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  

In any event, even if the Board assumes there is some sort of 
problem at this time, there is nothing to associate this 
problem with service or any problem he had in service decades 
ago.  The Board finds that the service and post-service 
medical records provide evidence against these claims. 

The Board therefore finds that as the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contention that left 
ear hearing loss, tinnitus, peripheral neuropathy of the 
bilateral upper extremities, and peripheral neuropathy of the 
bilateral lower extremities, were caused by service.  
However, the Board has determined that the veteran's written 
testimony is outweighed by the medical evidence (service and 
post-service medical records, indicating disorders that were 
not aggravated by service [left ear hearing loss], or began 
many years after service [tinnitus], or which shows that he 
does not have peripheral neuropathy), and that this evidence 
shows that service connection is not warranted for the 
claimed conditions.  Therefore, his contentions are 
insufficient to warrant a grant of the claims.  

In April 2005, the RO granted service connection for post-
traumatic stress disorder (PTSD), evaluated as 10 percent 
disabling, with an effective date for service connection of 
March 8, 2004.  The veteran filed a notice of disagreement as 
to the issue of entitlement to a higher evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In November 
2005, the RO increased the veteran's PTSD evaluation to 30 
percent, with an effective date of March 8, 2004, for the 30 
percent rating.  However, since this increase did not 
constitute a full grant of the benefit sought, the increased 
evaluation issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection. In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The RO has evaluated the veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactory, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; or mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. See Quick Reference 
to the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").  

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board first notes that each disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2007).  In this 
case, the veteran did not receive treatment for psychiatric 
symptoms during service.  His personnel file (DA Form 20) 
shows that he served in Vietnam from between 1968 and 1970.  
His military occupation specialties involved engineering 
equipment mechanic, and engineering equipment repairman.  His 
awards included the Vietnam Service Medal, and the Vietnam 
Campaign Medal.

The relevant evidence is as follows:

A report from the National Center for PTSD, dated in December 
2004, shows that the veteran complained of psychiatric 
symptoms, to include sleep symptoms, hypervigilance, 
outbursts of anger, intrusive thoughts of his stressors, and 
flashbacks.  This report does not contain any other relevant 
findings, diagnoses, or information. 

VA progress notes, dated between 2004 and 2005, show about 
seven treatments for psychiatric symptoms, with complaints 
that included nightmares, insomnia, isolation, loss of 
memory, and "possible depression."  

Reports from "therapist" J.S.B., dated between November and 
December of 2004, show three treatments for psychiatric 
symptoms, with complaints that included insomnia, nightmares, 
isolation, loss of memory, and "possibly depression."  The 
assessments note PTSD.  

The Board parenthetically notes that although it is unclear, 
some or all of the aforementioned evidence may have 
originated from the Vet Center.

A VA examination report, dated in March 2005, shows that the 
veteran complained of a variety of physical symptoms, as well 
as a history of overuse of alcohol.  He further reported a 
history of having dreams related to his Vietnam service, but 
he reported that his current dreams did not relate to 
Vietnam.  He also complained of occasional flashbacks when 
watching war movies or hearing loud noises, and startling 
easily.  He denied having depression or anxiety.  He reported 
nightly insomnia.  

On examination, the stream of speech was under reduced 
pressure.  Thought content revealed no loosening of 
associations, delusions, or hallucinations.  He was "well-
oriented."  Recent and remote memory were intact.  He 
performed serial sevens with one mistake.  He denied suicidal 
or homicidal thoughts.  He was noted to have a problem with 
substance abuse, but had been sober for the last two months.  
The Axis I diagnosis was PTSD.  The Axis V diagnosis was a 
GAF score of 70, providing evidence against this claim.  

After reviewing the totality of the evidence, the Board finds 
that an initial rating in excess of 30 percent is not 
warranted for the veteran's PTSD.  The veteran's symptoms are 
not sufficiently severe to have resulted in occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, and the Board has 
determined that the preponderance of the evidence shows that 
the veteran's PTSD more closely resembles the criteria for 
not more than a 30 percent rating.  

In this regard, there is insufficient evidence of such 
symptoms as (for example only) flattened affect; irregular 
speech; difficulty in understanding complex commands; 
impairment of short- and long-term memory; and impaired 
abstract thinking, nor are the other PTSD symptoms shown to 
have resulted in such impairment.  The March 2005 VA PTSD 
examination report shows inter alia that the veteran was 
"well-oriented," with no loosening of associations, no 
delusions, and no hallucinations, that his recent and remote 
memory were intact, and that he denied suicidal or homicidal 
thoughts.  

Although he reported a past history of alcohol overuse and 
anxiety, it was noted that his symptoms had lessened 
considerably as the years have gone by.  His GAF score was 
70, which indicates mild symptoms.  The record does not show 
that he requires medication for control of his psychiatric 
symptoms.  

With regard to employment, the evidence indicates that he 
reported that he had been unable to work since 2004, 
following gastrointestinal surgery, and shoulder and arm 
symptoms.  In this regard, the Board notes that service 
connection is not currently in effect for any relevant 
disability, and in November 2005, the RO denied a claim for 
service connection for alcoholism.  

The Board therefore finds that the evidence does not show 
that the veteran's symptoms, which include nightmares, 
depression, and sleep disturbances, are of such severity to 
approximate, or more nearly approximate, the criteria for an 
evaluation in excess of the currently assigned 30 percent 
under DC 9411.  See 38 C.F.R. § 4.7.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in March and November of 2004, 
the veteran was notified of the information and evidence 
needed to substantiate and complete the claims.  The VCAA 
notices complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  In a form, received in April 
2006, the veteran indicated that he had no additional 
evidence to submit.  The RO has obtained the veteran's 
service medical records, as well as VA and non-VA medical 
records.  With regard to the service connection claims for 
left ear hearing loss, and tinnitus, the veteran has been 
afforded an examination, and etiological opinions have been 
obtained.  

With regard to the service connection claims for peripheral 
neuropathy, the veteran has not been afforded an examination, 
and etiological opinions have not been obtained.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claims.  

In this case, the service medical records do not appear to 
show any relevant treatment, there is no competent evidence 
to show that he has peripheral neuropathy, and there is no 
competent evidence to show (or indicate) that peripheral 
neuropathy is related to the veteran's service.  Given the 
foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2007); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Simply stated, the Board finds that the service and post-
service medical record provides evidence against these claims 
and that a VA examination will not provide a basis to grant 
the claims.  The Board therefore concludes that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

As final matter, the Board has considered the recent decision 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
this case pertains to the requirements of 38 U.S.C.A. 
§ 5103(a) for increased evaluation claims other than those 
based on initial evaluations.  Here, the claim for a rating 
in excess of 30 percent for PTSD involves the initial 
evaluation.  The Court in Dingess held that in such cases 
section 5103(a) notice is not required, because the purpose 
that the notice was intended to serve has been fulfilled.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


